Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 09/16/2020; and IDS filed on 10/26/2020.
Claim 1 has been amended.
Claims 1, 4-9 are pending in the instant application.
Claims 4-5 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2020 has been entered.
 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,111,822 in view of MAJMUDAR et al (US 2006/0216254) evidenced by SCIFINDER (2016).
The patent recites a composition which comprises 2-O-alpha-D-glucosyl-L-ascorbic acid and sodium salt thereof that are in a crystalline form (see claim 1). The patent does not explicitly recite administering the 2-O-alpha-D-glucosyl-L-ascorbic acid; however, the patent disclosed that the prior art had known of administering ascorbic acid as external application to the skin (see WO2007/011066 disclosed in the patent’s application under Background Art). Thus, it would have been obvious for one skilled in the art to administer an ascorbic acid derivative, such as 2-O-alpha-D-glucosyl-L-ascorbic acid, to the skin for skin benefit.
The Patent does not teach further adding Rosmarinus officinalis, which is rosemary extract.
MAJMUDAR teaches a method and composition that can be used in skin whitening or hyperpigmentation applications (see abstract; [0028]) and dark spots (see [0006]), 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate rosemary extract with AA2G into the patent to treat blemishes. The person of ordinary skill in the art would have been motivated to make those modifications, because rosemary extract is a moisturizing agent and another skin whitening agents, and have been used with AA2G, and reasonably would have expected success because rosemary extract has been used with AA2G in the prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over MAJMUDAR et al (US 2006/0216254) as evidenced by SCIFINDER (2016).
	 Applicant’s claims are directed to a method for improving skin-turn-over, such as improve blemishes in the skin, comprising of: administering a composition comprising of 2-O-a-D-glycosyl-L-ascorbic acid; and Rosmarinus officinalis, which is rosemary extract.
MAJMUDAR teaches a method and composition that can be used in skin whitening or hyperpigmentation applications (see abstract; [0028]) and dark spots (see [0006]), which reads on blemishes. The composition comprising of: ascorbyl glucoside (see [0028]; [0030]-[0032]; and [0098] at Table 1), which is commercially available from Hayashibara (see [0032]) and is called AA2G, which reads on 2-O-a-D-glycosyl-L-ascorbic acid; and botanical extracts, such as rosemary (see [0091]), which has skin lightening properties (see [0091]) and moisturizing agent properties(see [0066]-[0069]), and is also called Rosmarinus officianalis (see [0068], and [0091]). Additional disclosures include: lotion and ointments (see [0009]), which reads on external dermal composition; applied to the skin (see [0008]); dark spots and desire to lighten these areas (see [0006]), 
SCIFINDER teaches synonym names for 2-O-α-D-glucosyl-L-ascorbic acid, includes AA 2G, L-Ascorbic acid, 2-O-α-D-glucopyranosyl- and L-Ascorbic acid 2-glucoside (see pg. 4).
	Although the reference is silent about the improving skin-turnover, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method.  
Thus, MAJMUDAR teaches, either expressly or inherently, each and every limitation of the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAJMUDAR et al (US 2006/0216254) as evidenced by SCIFINDER (2016).

SCIFINDER teaches synonym names for 2-O-α-D-glucosyl-L-ascorbic acid, includes AA 2G, L-Ascorbic acid, 2-O-α-D-glucopyranosyl- and L-Ascorbic acid 2-glucoside (see pg. 4).
	MAJMUDAR does not have a specific example using rosemary extract; however, MAJMUDAR’s teaching is not limited to the examples, and it would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate rosemary extract. The person of ordinary skill in the art would have been motivated to make those modifications, because rosemary extract is a moisturizing agent and another 

Response to Arguments
	Applicant argues that while a withdrawn method for producing a crystal was later rejoined with the elected and allowed crystal and composition claims in parent application 14/655,068, which issued as U.S. Patent No. 10,111,822 applied by the examiner in this rejection, the withdrawn method of using the composition for basic skin care subject to a restriction requirement was not rejoined. Accordingly, the presently claimed method for improving skin turnover, which is for basic skin care, is considered to be directed to withdrawn method claims that was the subject of a restriction requirement (and not rejoined) and prohibited from being rejection for nonstatutory double patenting under 35 USC 121 in divisional application (see MPEP 804.01).
	The Examiner finds this argument unpersuasive, because parent 14/655,068 does not have any claims to a method for improving skin-turnover.
	Applicant argues that base claim 1 is now amended to delete the recitation of
"Citrus limon" from the list or recited plant extracts. Amended base claim 1 now recites for administering a composition containing 2-O-a-D-glucosyl-L-ascorbic acid and/or a salt thereof "together with one or more members selected from a-glucosidase inhibitor, plant extract and equol, and said plant extract consists of one or more extracts of Eucommia ulmoides, Citrus junos, Mentha, Rosmarinus officinalis, Thujopsis dolabrata, Phellodendron amurense and Houttuynia cordata." Thus, the method for improving skin turnover by administering a composition containing a combination of 2-O-a-D-glucosyl-L-
	The Examiner finds this argument unpersuasive, because as discussed above, MAJMUDAR teaches using Rosmarinus officinalis.
	 

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618